USCA4 Appeal: 22-1818      Doc: 11         Filed: 12/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1818


        In re: CATHERINE DENISE RANDOLPH,

                            Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:15-mc-00369)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Catherine Denise Randolph, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1818     Doc: 11         Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

              Catherine Denise Randolph appeals the district court’s order returning her pleadings

        because the pleadings did not comply with the prefiling injunction and did not state a

        plausible cause of action. We have reviewed the record and find no reversible error.

        Accordingly, we dismiss the appeal. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                     DISMISSED




                                                   2